Downey, C. J.
This was a proceeding' instituted before the board of commissioners of Plenry county, for the annexation of contiguous territory, not platted or recorded, to the town of Knightstown, under sections 51 and 52, 1 G, & H. 630.
The commissioners ordered the annexation, and the ob*178jectors appealed to the circuit court, where there was a similar result. They now appeal to this court.
y. PI. Mellett and M. E. Forkner, for appellants.
S'. E. Perkins and S'. E. Perkins, fr., for appellee.
We have decided, at the present term of this c.ourt, in the case of the Trustees of the Town of Princeton v. Manck, ante, p.51, that there is no appeal from the action of the commissioners in such a case, and that their action is final.
The judgment is reversed, with costs, and the cause remanded to the circuit court, with instructions to dismiss the appeal.